DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed on 08/10/2021.  
Claims 1, 2 and 4-15 are pending in the case.  
No further claims have been cancelled or added.  
Claims 1, 2 and 6 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim(s) 1, 2 and 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2012/0306772 A1, published 12/06/2012, hereinafter “Tan”) in view of Kim (US 2011/0115693 A1, published 05/19/2011, hereinafter “Kim”), further in view of Kendall (US 2009/0217187, published 08/27/2009, hereinafter “Kendall”), further in view of Wong et al. (US 2011/0254791 A1, published 10/20/2011) and further in view of Hirota (US 2010/0214245 A1, published 08/26/2010, hereinafter “Hirota”).

Independent Claim 1:
	Tan discloses a data processing device comprising:
a display portion (Tan: Fig. 10, ¶ [0122], [0161].);
an input portion (Tan: Fig. 10, ¶ [0122].);
wherein:
the input portion is configured to detect a first contact point and a second contact point, (The user can provide a text selection ,
the data processing device is configured to perform selecting first data displayed on a region of the display portion when a first movement is detected of the second contact point while the first contact point is fixed (The user can move one of the two fingers to adjust the selection region, Tan: Fig. 2, ¶ [0058] second sentence.  Examiner considers the unmoved finger to be the first contact point that is fixed.).
after selecting first data, the data processing device is configured to display a pop-up window with second data on the display portion after the selecting (Tan: ¶ [0046], [0073], [0095], [0118]), and
wherein the first movement is a swipe (The user can move one of the two fingers to adjust the selection region, Tan: Fig. 2, ¶ [0058] second sentence.  Examiner considers movement over a touchscreen to be a swipe.).
Tan does not appear to expressly teach a device wherein:
the display portion comprises:
a first display element; and
a second display element different from the first display element over the first display element with an insulating film interposed therebetween;
the first display element is a reflective liquid crystal element,
the second display element is a light-emitting element,
the second display element is configured to display data,
the first data is displayed on a region of the display portion by using the first display element to display the first data; and
the pop-up window is displayed in the display portion by using the second display element to display the second data.
However, Kim teaches a device wherein:
the display portion comprises (Examiner considers the display device 101 to be the display portion, Kim: Fig. 1, ¶ [0044].):
a first display element (The display device 101 includes a first display panel 100 (first display element), Kim: Fig. 1, ¶ [0045]); and
a second display element over the first display element with an insulating film interposed therebetween (The display device 101 includes a second display panel 200 (second display element) that is displayed over the first display panel 100 and wherein the substrate 120 (insulating film) is located in between the two panels, Kim: Fig. 1, ¶ [0050]-[0053].);
the second display element is configured to display data (The display panel 200 (second display element) displays a second image IM2, Kim: Fig. 1, ¶ [0050].),
the first data is displayed on a region of the display portion by using the first display element to display the first data (The display panel 100 (first display element) displays a first image IM1, Kim: Fig. 1, ¶ [0045].).
wherein:
the display portion comprises:
a first display element; and
a second display element over the first display element with an insulating film interposed therebetween;
the second display element is configured to display data, and
the first data is displayed on a region of the display portion by using the first display element to display the first data, as taught by Kim.
One would have been motivated to make such a combination in order to better extend the life of the display device (Kim: ¶ [0050]-[0052]).
Kim further teaches that the two-dimensional second image IM2 rendered by the second display panel is displayed over the two dimensional first image IM1 rendered by the first display panel and a three-dimensional perspective is achieved (Kim: ¶ [0050].).  In the invention of Tan the image that is displayed on the top layer would correspond to the pop-up menu.  Therefore it would be logical for the pop-up menu (as taught by Tan) to be displayed as the second image IM2 (as taught by Kim) since it is a top layer graphical object.  However, Tan does not teach the use of a three-dimensional perspective for pop-up menus.
Kendall teaches a device wherein all the functions of a device can be rendered by the 3D GUI software so as to display 3D objects such as 3D menus (Kendall: abstract, ¶ [0040], [0154]-[0157].).

One would have been motivated to make such a combination in order to enhance the experience offered by the software applications that the user interacts with (Kendall: [0025]-[0029].).
Accordingly, in combination, Tan in view of Kim and further in view of Kendall teaches a device wherein the pop-up window is displayed in the display portion by using the second display element to display the second data.
Although Examiner considers Tan to teach that the first movement is a swipe, for the sake of argument Examiner provides Wong. 
Wong teaches a device wherein the first movement is a swipe (Wong: Fig. 1, ¶ abstract, ¶ [0016].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Tan in view of Kim and further in view of Kendall wherein the first movement is a swipe, as taught by Wong.
One would have been motivated to make such a combination in order to provide an effective means for selecting teach with two fingers (Wong: Fig. 1, ¶ abstract, ¶ [0016].).
	Although Examiner considers Kim to suggest that the display panel 200 and the display panel 100 can be different display panels since paragraph [0078] of Kim teaches each display panel can be one of an LCD panel and an OLED, for the sake of argument, Examiner provides Hirota.
	Hirota teaches a device wherein:
the second display element is different from the first display element (The bottom display element (first display element) can be a reflective liquid crystal display and the top display element (second display element) can be a light emitting organic electroluminescence  element, Hirota: ¶ [0029]-[0035].);
the first display element is a reflective liquid crystal element (Hirota: ¶ [0029]-[0032]);
the second display element is a light-emitting element (Hirota: ¶ [0029]-[0032]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Tan in view of Kim, further in view of Kendall and further in view of Wong wherein:
the second display element is different from the first display element;
the first display element is a reflective liquid crystal element;
the second display element is a light-emitting element, as taught by Hirota.
One would have been motivated to make such a combination in order to provide and effective display portion that takes advantage of features provided by the different display elements (Hirota: ¶ [0029]-[0035].).

Independent Claim 2:
	Tan teaches a data processing device comprising:
a display portion (Tan: Fig. 10, ¶ [0122].);
an input portion (Tan: Fig. 10, ¶ [0122].);
an arithmetic portion (Tan: Fig. 11, ¶ [0154].); and
a memory portion (Tan: Fig. 11, ¶ [0154].),
wherein:
the input portion is configured to detect a first contact point and a second contact point, (The user can provide a text selection gesture that comprises two fingers contacting the touchscreen, Tan: Fig. 2, ¶ [0058] first sentence.),
the data processing device is configured to perform selecting first data displayed on a region of the display portion when a first movement is detected of the second contact point while the first contact point is fixed (The user can move one of the two fingers to adjust the selection region, Tan: Fig. 2, ¶ [0058] second sentence.  Examiner considers the unmoved finger to be the first contact point that is fixed.),
wherein the first movement is a swipe 
the arithmetic portion is configured to store the selected first data, in the memory portion (The user can provide an input to select the copy action from the menu in order to copy the selected text, Tan: Fig. 2, ¶ [0020]-[0021], [0058], [0073], [0111].),
the input portion is configured to detect a third contact point and a fourth contact point after detecting the first movement, and to detect a third movement of the fourth contact point when the fourth contact point moves while the third contact point is fixed (The invention of Tan is directed to text selection via touch gestures, Tan: Fig. 2, abstract, ¶ [0058].  Although Tan does not explicitly teach embodiments of a user performing sequential text selection gestures and operations, such functionality is typical in conventional text selection operations and is implied in the invention of Tan.  For example, Tan teaches that the user can copy selected text and paste over selected text, Tan: ¶ [0020]-[0021].  As such, it would be obvious to one of ordinary skill in the art in view of conventional practices, that the user is able to perform a text selection gesture in order to select text to copy and then perform the same text selection gesture corresponding to a second portion of text in order to select the second portion of text to paste over.  In such a scenario the second text selection gesture would comprise the same multi touch gesture (third fixed contact point and fourth , and
wherein the arithmetic portion is configured to 
display a pop-up window with second data on the display portion after the selecting (Tan: ¶ [0046], [0073], [0095], [0118].); and
paste the first data stored in the memory portion on a region where the third movement of the fourth contact point is detected (The user can select the paste over menu action from the popup menu in order to paste the copied text  onto the selected text, Tan: ¶ [0020]-[0021], [0071].).
Tan does not appear to expressly teach a device wherein:
the display portion comprises:
a first display element; and
a second display element different from the first display element over the first display element with an insulating film interposed therebetween;
the first display element is a reflective liquid crystal element,
the second display element is a light-emitting element,
the second display element is configured to display data,
the first data is displayed on a region of the display portion by using the first display element to display the first data; and
the pop-up window is displayed in the display portion by using the second display element.
However, Kim teaches a device wherein:
the display portion comprises (Examiner considers the display device 101 to be the display portion, Kim: Fig. 1, ¶ [0044].):
a first display element (The display device 101 includes a first display panel 100 (first display element), Kim: Fig. 1, ¶ [0045]); and
a second display element over the first display element with an insulating film interposed therebetween (The display device 101 includes a second display panel 200 (second display element) that is displayed over the first display panel 100 and wherein the substrate 120 (insulating film) is located in between the two panels, Kim: Fig. 1, ¶ [0050]-[0053].);
the second display element is configured to display data (The display panel 200 (second display element) displays a second image IM2, Kim: Fig. 1, ¶ [0050].),
the first data is displayed on a region of the display portion by using the first display element to display the first data (The display panel 100 (first display element) displays a first image IM1, Kim: Fig. 1, ¶ [0045].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Tan wherein:
the display portion comprises:
a first display element; and
a second display element over the first display element with an insulating film interposed therebetween;
the second display element is configured to display data, and
the first data is displayed on a region of the display portion by using the first display element to display the first data, as taught by Kim.
One would have been motivated to make such a combination in order to better extend the life of the display device (Kim: ¶ [0050]-[0052]).
Kim further teaches that the two-dimensional second image IM2 rendered by the second display panel is displayed over the two dimensional first image IM1 rendered by the first display panel and a three-dimensional perspective is achieved (Kim: ¶ [0050].).  In the invention of Tan the image that is displayed on the top layer would correspond to the pop-up menu.  Therefore it would be logical for the pop-up menu (as taught by Tan) to be displayed as the second image IM2 (as taught by Kim) since it is a top layer graphical object.  However, Tan does not teach the use of a three-dimensional perspective for pop-up menus.
Kendall teaches a device wherein all the functions of a device can be rendered by the 3D GUI software so as to display 3D objects such as 3D menus (Kendall: abstract, ¶ [0040], [0154]-[0157].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kim in order to provide 3D menus, as taught by Kendall.

Accordingly, in combination, Tan in view of Kim and further in view of Kendall teaches a device wherein the pop-up window is displayed in the display portion by using the second display element to display the second data.
Although Examiner considers Tan to teach that the first movement is a swipe, for the sake of argument Examiner provides Wong. 
Wong teaches a device wherein the first movement is a swipe (Wong: Fig. 1, ¶ abstract, ¶ [0016].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Tan in view of Kim and further in view of Kendall wherein the first movement is a swipe, as taught by Wong.
One would have been motivated to make such a combination in order to provide an effective means for selecting teach with two fingers (Wong: Fig. 1, ¶ abstract, ¶ [0016].).
Although Examiner considers Kim to suggest that the display panel 200 and the display panel 100 can be different display panels since paragraph [0078] of Kim teaches that each display panel can be one of an LCD panel and an OLED, for the sake of argument, Examiner provides Hirota.
	Hirota teaches a device wherein:
the second display element is different from the first display element (The bottom display element (first display element) can be a reflective liquid crystal display and the top display element (second display element) can be a light emitting organic electroluminescence  element, Hirota: ¶ [0029]-[0035].);
the first display element is a reflective liquid crystal element (Hirota: ¶ [0029]-[0032]);
the second display element is a light-emitting element (Hirota: ¶ [0029]-[0032]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Tan in view of Kim, further in view of Kendall and further in view of Wong wherein:
the second display element is different from the first display element;
the first display element is a reflective liquid crystal element;
the second display element is a light-emitting element, as taught by Hirota.
One would have been motivated to make such a combination in order to provide and effective display portion that takes advantage of features provided by the different display elements (Hirota: ¶ [0029]-[0035].).

Claim 4:
	The rejection of claim 1 is incorporated.  Tan in view of Kim, further in view of Kendall, further in view of Wong and further in view of Hirota and further in view of wherein the input portion is a touch panel (Tan: Fig. 10, abstract, ¶ [0122].).

Claim 5:
	The rejection of claim 2 is incorporated.  Tan in view of Kim, further in view of Kendall, further in view of Wong and further in view of Hirota further teaches a device wherein the input portion is a touch panel (Tan: Fig. 10, abstract, ¶ [0122].).

Independent Claim 6:
	Tan discloses a method comprising:
a first step of detecting a first contact point and a second contact point (The user can provide a text selection gesture that comprises two fingers contacting the touchscreen, Tan: Fig. 2, ¶ [0058] first sentence.);
a second step of detecting a first movement of the second contact point when the second contact point moves while the first contact point is fixed or a second movement of the first and second contact point (The user can move one of the two fingers (a first path of the second contact point) to adjust the selection region, Tan: Fig. 2, ¶ [0058] second sentence.  Examiner considers the unmoved finger to be the first contact point that is fixed.  The user can also perform a pinching gesture (second movement) to perform a zoom function, Tan: ¶ [0050].);
a third step of storing, in a memory portion, first data displayed on the region where the first movement is detected when the first movement is detected (The user can provide an input to select the copy action from the menu in order to copy the selected text, Tan: Fig. 2, ¶ [0020]-[0021], [0058], [0073], [0111].);
a fourth step of displaying a pop-up window with second data after the third step (Tan: ¶ [0046], [0073], [0095], [0118]),
wherein the first movement is a swipe (The user can move one of the two fingers to adjust the selection region, Tan: Fig. 2, ¶ [0058] second sentence.  Examiner considers movement over a touchscreen to be a swipe.).
Tan does not appear to expressly teach a method wherein:
the first data is displayed by using a first display element;
the pop-up window is displayed by using a second display element;
the second display element is over the first display element with an insulating film interposed therebetween, and
the first display element is a reflective liquid crystal element;
the second display element is a light-emitting element,
the second display element is configured to display data.
However, Kim teaches a method wherein:
the first data is displayed by using a first display element (The display panel 100 (first display element) displays a first image IM1, Kim: Fig. 1, ¶ [0045].).
the second display element is over the first display element with an insulating film interposed therebetween (The display device 101 includes ;
the second display element is configured to display data (The display panel 200 (second display element) displays a second image IM2, Kim: Fig. 1, ¶ [0050].),
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Tan wherein:
the first data is displayed by using a first display element;
the second display element is over the first display element with an insulating film interposed therebetween, and
the second display element is configured to display data, as taught by Kim.
One would have been motivated to make such a combination in order to better extend the life of the display device (Kim: ¶ [0050]-[0052]).
Kim further teaches that the two-dimensional second image IM2 rendered by the second display panel is displayed over the two dimensional first image IM1 rendered by the first display panel and a three-dimensional perspective is achieved (Kim: ¶ [0050].).  In the invention of Tan the image that is displayed on the top layer would correspond to the pop-up menu.  Therefore it would be logical for the pop-up menu (as taught by Tan) to be displayed as the second image IM2 (as taught by Kim) since it is a top layer 
Kendall teaches a method wherein all the functions of a device can be rendered by the 3D GUI software so as to display 3D objects such as 3D menus (Kendall: abstract, ¶ [0040], [0154]-[0157].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kim in order to provide 3D menus, as taught by Kendall.
One would have been motivated to make such a combination in order to enhance the experience offered by the software applications that the user interacts with (Kendall: [0025]-[0029].).
Accordingly, in combination, Tan in view of Kim and further in view of Kendall teaches a method wherein the pop-up window is displayed in the display portion by using the second display element to display the second data.
Although Examiner considers Tan to teach that the first movement is a swipe, for the sake of argument Examiner provides Wong. 
Wong teaches a device wherein the first movement is a swipe (Wong: Fig. 1, ¶ abstract, ¶ [0016].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Tan in view of Kim and further in view of Kendall wherein the first movement is a swipe, as taught by Wong.

Although Examiner considers Kim to suggest that the display panel 200 and the display panel 100 can be different display panels since paragraph [0078] of Kim teaches that each display panel can be one of an LCD panel and an OLED, for the sake of argument, Examiner provides Hirota.
	Hirota teaches a method wherein the first display element is a reflective crystal element and the second display element is a light-emitting element (The bottom display element (first display element) can be a reflective liquid crystal display and the top display element (second display element) can be a light emitting organic electroluminescence element, Hirota: ¶ [0029]-[0035].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Tan in view of Kim, further in view of Kendall and further in view of Wong wherein the first display element is a reflective crystal element and the second display element is a light-emitting element, as taught by Hirota.
One would have been motivated to make such a combination in order to provide and effective display portion that takes advantage of features provided by the different display elements (Hirota: ¶ [0029]-[0035].).

Claim 7, 10 and 13:
	The rejection of claims 1, 2 and 6 are incorporated.  Tan in view of Kim, further in view of Kendall, further in view of Wong and further in view of Hirota teaches a device and method wherein the second display element is configured to display data by selectively increasing the luminance (The second display panel 200 can include organic light emitting diodes, Kim: ¶ [0014], [0055], [0061]-[0062], [0078].).

Claim 8, 11 and 14:
The rejection of claims 1, 2 and 6 are incorporated.  Tan in view of Kim, further in view of Kendall, further in view of Wong and further in view of Hirota teaches a device and method wherein: 
the second display element comprises a transistor (The organic light emitting display panel can comprise transistors, Kim: ¶ [0042].), and
the transistor overlaps the first display element (The organic light emitting display panel can comprise transistors, Kim: ¶ [0042].  The second display panel that is located above the first display panel can be an organic light emitting display panel, Kim: ¶ [0014], [0078].).

Claim 9, 12 and 15:
The rejection of claims 1, 2 and 6 are incorporated.  Tan in view of Kim, further in view of Kendall, further in view of Wong and further in view of Hirota teaches a device and method wherein the data processing device is configured so that the first data is displayed by only using the first display element and the second data is displayed by only using the second display element (Kim: Fig. 1, ¶ [0045], [0048], [0055].).

Response to Arguments
Applicant’s prior art arguments have been fully considered but they are not persuasive.
Applicant argues that since Kim merely lists available display types, without giving any preference to a particular configuration, there is no teaching leading to the specific claimed configuration, and as a result, no teaching that would lead the claimed configuration of displaying the first data with the reflective liquid crystal element and displaying a pop-up window with the light-emitting element (Remarks: pages 2-3).  Examiner respectfully disagrees.  
Although Kim does not specify that a preferred configuration comprises the top display panel being an OLED and the bottom display panel being an LCD, the particular configuration would still be obvious since Kim does specify that each display panel can be any one of a plurality of types of display panels including an OLED and LCD (Kim: ¶ [0078]).  Accordingly, the possible obvious configurations provided by the optional display panels listed by Kim includes the configuration that the top display panel is an OLED and the bottom display panel is an LCD.  Accordingly, Applicant’s argument is not persuasive.
Applicant also argues that the combination of Tan and Kim are based on improper hindsight reconstruction (Remarks: page 4).  Examiner respectfully disagrees.
Examiner provides various motivations for why one of ordinary skill in the art would combine the features of Tan, Kim and Kendall as presented in the rejection above.  Since Applicant does not argue that said motivations are improper or 
Applicant also argues that the alleged second display element in Hirota would not be configured to display data and particularly not as a pop-up menu, as in the claimed invention and therefore does not read on or disclose the claimed invention (Remarks: page 5).  Examine respectfully disagrees.
Hirota was relied upon merely to provide further evidence (since Kim already teaches this feature) that a top display element can be different than a bottom display element wherein the top display element comprises an organic electroluminescence element (light-emitting element) and the bottom display element comprises a reflective liquid crystal element (see the rejection of claim 1 presented above).  Applicant’s contention that the top display element cannot display data is moot since Kim already teaches that the top display element can be an OLED display (which is a device that employs organic electroluminescence) that displays data.  Accordingly, Applicant’s argument is not persuasive.
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633.  The examiner can normally be reached on Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175